Detailed Office Action
The communication dated 2/23/2022 has been entered and fully considered.
Claims 35 and 37 have been canceled.  Claim 34 has been amended.  Claims 34, 36, 38-68 are pending with claims 45-66 and 68 withdrawn from consideration.
Response to arguments
	In light cancellation of claim 35 the 112(b) rejection has been withdrawn.
	The applicant in the arguments states that they have amended claim 34 it has not been amended therefore the 112(b) rejection has been maintained.
The applicant did not amend claim 36 and therefore the Examiner maintains the rejection.
Rejection over LI alone
Applicant argues that LI does not teach the method.  Specifically, the applicant argues that LI does not teach the fiber length reduction agent of claim 34.
	In response the Examiner did not reject claim 34 over LI alone.  However, a rejection over LI alone is proper for claims 44 and 67.  Claims 44 and 67 are both product claims.  LI need not meet each and every feature of the process making the product as long as the product is substantially the same [see e.g. MPEP 2113 (II)].  The applicant has not argued why the product of LI is different then that of the instant claim.  The applicant has only argued the method differences.
	One difference as amended is a 300-650 CSF.  LI only teaches an overlapping range.  Therefore, the anticipatory rejection has been withdrawn but the obviousness rejection remains.
Li in view of WANG
Applicant argues that WANG fails to teach a specific treatment for fiber length reduction.
WANG teaches that a cationic polymer increases cellulase activity.  Cellulase breaks down cellulose the structure forming substance of fibers.  This can be seen in the decrease in viscosity with and without the cationic polymer of WANG.   Therefore, increasing cellulase activity also increases the fiber shortening.  As such a cationic polymer acts as a fiber shortening agent by enhancing cellulase which shortens fibers.
Applicant argues that WANG is for dissolving pulp leaving no fiber contents.
	WANG is producing dissolving pulp not dissolving the pulp fibers completely [abstract].  Dissolving pulp is a high reactivity pulp that is useful in making cellulose derivatives and making regenerative cellulose (viscose/lyocell).   
Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 34, 36, 38-44 and 67 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
	In claim 34, the applicant claims a fiber length reduction.  However, the applicant does not claim what fiber length measurement is being reduced.  The fiber length can be arithmetic, length weighted or weight weighted.  For the purpose of examination, the Examiner interprets the claim as length weighted fiber length as this is the standard that most fiber length analyzers report (also this is used in instant Table 2)].
	Claims 36, 38-44 and 67 depend from claim 34 and are similarly rejected.
Regarding claim 36, the phrase "preferably" renders the claim indefinite because it is unclear whether the limitations following the phrase are part of the claimed invention.  See MPEP § 2173.05(d).


Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.
Claims 44 and 67 are rejected under 35 U.S.C. 103 as obvious over U.S. 2014/0209259 LI et al., hereinafter LI.
As for claim 44, LI discloses a cellulose pulp product treated with cellulase and then refined [pg. 6 Table 5].  The Example of LI is to 200 ml of freeness.  However, LI is not limited to the specific examples of the specification.  LI discloses that the starting pulp freeness decreases at least 10% [0007] and that the starting pulp can have a freeness level of 500 [0013].  At least 10% after treatment would be 450 ml of freeness or less which overlaps with the instant claimed range.
As LI teaches a pulp that has been refined, modified by cellulase, had its fiber length reduced and the same freeness the pulp produced is substantially the same or an obvious variant thereof.  Although LI does not disclose the use of a fiber length reduction enhancing agent that is a product by process limitation.  Therefore, the Examiner need only find a product that is substantially the same.  The burden shifts to the applicant to show a difference [see e.g. MPEP 2113 (II)].  
As for claim 67, the pulp produced by LI can be used to make paper [0012].

Claim 34, 36, 38-44 and 67 are rejected under 35 U.S.C. 103 as being unpatentable over U.S. 2014/0209259 LI et al., hereinafter LI, in view of Cationic polyacrylamide enhancing cellulase treatment efficient of hardwood kraft-based dissolving pulp, by WANG, hereinafter WANG.
As for claim 34 and 44, LI discloses a cellulose pulp product treated with cellulase and then refined [pg. 6 Table 5].  The pulp fiber length has decreased by 17% which falls within the claimed range.  LI also discloses that the refiner energy decreases when using the cellulase [Table 4, 0068].
The Example of LI is to 200 ml of freeness.  However, LI is not limited to the specific examples of the specification.  LI discloses that the starting pulp freeness decreases at least 10% [0007] and that the starting pulp can have a freeness level of 500 [0013].  At least 10% after treatment would be 450 ml of freeness or less which overlaps with the instant claimed range.
LI fails to disclose the use of a “fiber length reduction enhancement agent”.
WANG discloses that cationic polymers can enhance cellulase effects on pulp [abstract].  The cationic polymer works by binding the cellulase to the cellulose enhancing its effect [Figure 1]

    PNG
    media_image1.png
    340
    360
    media_image1.png
    Greyscale

At the time of the invention it would be obvious to add the cationic polymer of WANG to the cellulase treatment of LI.  The person of ordinary skill in the art would be motivated to do so to increase absorption of the cellulase on the cellulose of LI.  The person of ordinary skill in the art would expect to be able to use less cellulase for the same amount of fiber shortening/refiner energy decrease or an increase in fiber shortening and greater refiner energy decrease for the same amount of cellulase.
The combination of LI and WANG teach cellulase enzyme with a cationic polymer CPAM.  LI and WANG do not teach any of the specific polymers of the instant claims.  BAN discloses treating pulp with cellulase and cationic polymers [0041].   BAN teaches a known cationic polymers include both polyacrylamide (CPAM) and polyvinylamine or its copolymers [0055].  When vinylformamide is hydrolyzed the resulting polymer is vinylamine.  Therefore, polyvinylamine reads on 100% hydrolyzed vinylformaide and the claim (greater than 70% includes 100%).
At the time of the invention it would be obvious to the person of ordinary skill in the art to substitute one known cationic polymer compatible with pulp and cellulase for another known cationic polymer compatible with cellulase and pulp.  In the instant case the person of ordinary skill in the art would expect success with polyvinylamine as BAN states that both it and polyacrylamide are cationic polymers that can be used with cellulase enzymes and pulp.  The person of ordinary skill in the art would expect both cationic polymers to allow for the cellulase of LI to better bind to the cellulose in the pulp.
As for claim 36, the CPAM of WANG is added with the enzyme of LI.  It is the examiners position that the change in order of addition will not affect the results.  The applicant does not specify any time between additions.  Therefore, adding the finer length reduction agent after contacting with the enzyme includes even 1 second after the enzyme reads on the claim.  It is typically prima facie obvious to change the order of addition absent evidence of unexpected results [see e.g. MPEP 2144.04 (IV)(C)].  Furthermore, LI suggests that other additives should be added after the enzyme [0051].
As for claim 38, LI discloses cellulase [endogluconase is a cellulase Table 1].  
As for claim 39, the source of the cellulase is not limiting (the structure of the cellulase matters not the source).  Any of the organisms listed could be genetically altered to produce a cellulase different then their naturally produced cellulase.  Nevertheless, LI discloses the enzyme is from trichoderma [abstract].
As for claim 40, LI discloses hardwood or softwood [0049].
As for claim 41-43, the combination of LI and WANG teach cellulase enzyme with a cationic polymer CPAM.  LI and WANG do not teach any of the specific polymers of the claim.  BAN discloses treating pulp with cellulase and cationic polymers [0041].   BAN teaches a known cationic polymers include both polyacrylamide and polyvinylamine or its copolymers [0055].  When vinylformamide is hydrolyzed the resulting polymer is vinylamine.  Therefore, polyvinylamine reads on 100% hydrolyzed vinylformaide and the claim (greater than 70% includes 100%).
At the time of the invention it would be obvious to the person of ordinary skill in the art to substitute one known cationic polymer compatible with pulp and cellulase for another known cationic polymer compatible with cellulase and pulp.  In the instant case the person of ordinary skill in the art would expect success with polyvinylamine as BAN states that both it and polyacrylamide are cationic polymers that can be used with cellulase enzymes and pulp.  The person of ordinary skill in the art would expect both cationic polymers to allow for the cellulase of LI to better bind to the cellulose in the pulp.
LI discloses that the pulp fiber length reduction is about 16% which falls within the claimed range [0011].  WANG discloses that 250 ppm of cationic polymer abstract].  
250 ppm is 0.25 grams/kg
Therefore, on a pulp basis there is 0.25 kg/ton of pulp which falls slightly outside the claimed range (0.25 grams CPAM/kg pulp *1000 kg pulp/ton pulp * kg CPAM/1000 grams CPAM).
The amount of cationic polymer is a result effective variable [Figure 2].  At the time of the invention it would be obvious to optimize the amount of cationic polymer added to the combination of WANG and LI through routine experimentation.  The person of ordinary skill in the art would look to find the optimum amount for the cellulase and pulp of LI.  The Examiner notes differences in concentration will not typically support a find of non-obviousness.
The Example of LI is to 200 ml of freeness.  However, LI is not limited to the specific examples of the specification.  LI discloses that the starting pulp freeness decreases at least 10% [0007] and that the starting pulp can have a freeness level of 500 [0013].  At least 10% after treatment would be 450 ml of freeness or less which overlaps with the instant claimed range.

As for claim 67, the pulp produced by LI can be used to make paper [0012].
Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to ANTHONY J CALANDRA whose telephone number is (571)270-5124. The examiner can normally be reached Monday-Friday 7:45 AM -4:15 PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Abbas Rashid can be reached on (571)270-7457. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

ANTHONY J. CALANDRA
Primary Examiner
Art Unit 1748



/Anthony Calandra/Primary Examiner, Art Unit 1748